Citation Nr: 1114681	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  05-27 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to an initial compensable rating for porphyria cutanea tarda.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for irritable bowel syndrome (IBS), including secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for a sleep disorder, including secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for service connection for a psychiatric disorder (to include PTSD), IBS, vertigo, hearing loss, tinnitus, a sleep disorder, and a skin disorder of the forehead and hands.

In December 2007 the Board issued a decision remanding the claims for the skin disorder, bilateral hearing loss, tinnitus, and vertigo.  The Board denied the remaining claims for a psychiatric disorder (to include PTSD), IBS, and a sleep disorder.  The Veteran appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2008 order, granting a joint motion, the Court vacated the Board's decision denying these claims and remanded them to the Board for further development and readjudication in compliance with directives specified.


In October 2008, to comply with the Court's order, the Board remanded the claims for service connection for a psychiatric disorder (to include PTSD), IBS, and a sleep disorder to the RO, via the Appeals Management Center (AMC), for further evidentiary development and consideration. 

Following that development and reconsideration by the AMC, the Board issued a September 2009 decision denying the Veteran's claims for service connection for a psychiatric disorder (to include PTSD), IBS, a sleep disorder, bilateral hearing loss, tinnitus, and vertigo.  He appealed that decision to the Court.  In an April 2010 order, granting another joint motion, the Court vacated the Board's entire decision and remanded these claims to the Board for further development and readjudication in compliance with directives specified.

So to comply with this additional Court order, the Board must once again remand the claims for service connection for a psychiatric disorder (to include PTSD), IBS, a sleep disorder, bilateral hearing loss, tinnitus, and vertigo to the RO.  The appropriate destination is the RO rather than the AMC since the Veteran is now represented by a private attorney.

In addition to these claims, additional increased-rating claims concerning a skin disorder and diabetes mellitus have come before the Board.  The RO issued an April 2009 decision in which it granted service connection for a skin disorder, porphyria cutanea tarda, assigning an initial noncompensable (i.e., 0percent) rating retroactively effective from January 30, 2004.  The Veteran appealed for a higher initial rating, so for a compensable rating.  See Fenderson v. West, 12 Vet. App 119 (1999).  During the pendency of the appeal, the RO issued a January 2010 decision increasing the initial rating for this skin disorder to 10 percent, also retroactively effective from January 30, 2004, so as of the same date.  The Veteran since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he specifically indicates otherwise).  But since this claim also requires additional evidentiary development, it, too, is being remanded to the RO.

The RO also issued a May 2009 decision granting service connection for diabetes mellitus and assigning an initial 20 percent rating retroactively effective from June 23, 2006, the date of receipt of this claim.  And, in response, the Veteran also appealed for a higher initial rating for this disability.  See again Fenderson, 12 Vet. App at 125-26.  The Board is adjudicating this claim in this decision.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and a restricted diet but has not required him to limit or regulate his activities.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 percent for the diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since, however, this appeal arises from the initial rating assigned by the RO after granting service connection for diabetes mellitus, VCAA notice concerning this downstream disability rating element of the claim is not required.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  And, here, the RO provided this necessary SOC in November 2009, wherein it cited the applicable statutes and regulations concerning the issue on appeal and discussed the reasons and bases for not assigning a higher initial rating.

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his attorney identified as potentially relevant to this claim.  The Veteran also was provided a VA compensation examination in October 2009, and the results of that evaluation and the medical and other evidence in the file provide the information needed to assess the severity of his diabetes mellitus, which is the determinative issue.  So reexamination is not needed to fairly decide this claim.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.

II.  Entitlement to an Initial Rating Higher than 20 Percent for the Diabetes Mellitus

The Veteran served in the Republic of Vietnam during the Vietnam era and eventually developed Type II Diabetes Mellitus.  As a result, the RO issued a May 2009 decision granting service connection for this presumptive consequent disability and assigning an initial 20 percent rating.  The Veteran appealed for a higher initial rating.  See Fenderson, 12 Vet. App at 125-26 (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus was assigned a 20 percent rating under Diagnostic Code (DC) 7913.  Under this code, a 20 percent rating is assigned if the diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  The next higher rating of 40 requires insulin, a restricted diet, and regulation of activities.  Id.

An even higher 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Lastly, a 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

According to Note (1) in this code, evaluate compensable complications of the diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) indicates that, when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 20 percent for the Veteran's diabetes mellitus since the initial grant of service connection.  While his diabetes mellitus unquestionably requires insulin and a restricted diet, both of which are required for a higher 40 percent rating, there no probative evidence that limitation or regulation of his activities also is required, which is additionally necessary for this higher rating under DC 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  If, instead, there was the disjunctive "or", only one or some of these three requirements would have to be met to receive this higher rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).


The Court has explained that the joining of criteria by the conjunctive "and" in diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes, as the one here, which use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The Veteran was afforded a VA examination in October 2009 for the specific purpose of evaluating the nature and severity of his diabetes mellitus.  The examiner noted the Veteran's diabetes was controlled with insulin and a restricted diet, but specifically stated that restriction of activities is not required because of this condition.  The Veteran also denied experiencing episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  The examiner diagnosed 
Type II Diabetes Mellitus, insulin-dependent, without complications.  

In addition to this examination report, the Board has reviewed numerous VA treatment records dated from 2006 to 2009.  These records show the Veteran began taking insulin in 2007, at about the same time he was instructed to follow a restricted diet to control his diabetes; again, however, none of these records indicates he also was instructed to restrict or regulate his activities because of his diabetes.  Indeed, to the contrary, he was advised instead to get as much exercise as possible.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  There is no such indication in this particular instance.  And since there additionally is no indication of any episodes involving ketoacidosis or hypoglycemic reactions requiring hospitalization, he also does not meet the requirements for a rating higher than 40 percent.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 20 percent for Diabetes Mellitus.  As such, the doctrine of reasonable doubt is not for application, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an initial rating higher than 20 percent for diabetes mellitus is denied.


REMAND

The remaining claims must be further developed before being decided.

A.  Service Connection for Bilateral Hearing Loss, Tinnitus, and Vertigo

According to the joint motion, the Board relied on inadequate VA examinations and opinions in denying these claims.  The Board also failed to take into account the Veteran's lay statements concerning his noise exposure in service.  See Washington v. Nicholson, 21 Vet.App. 191, 195 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, additional evidentiary development and adjudication is required. 

The record establishes the Veteran has a current bilateral hearing loss disability according to VA standards - that is, he has sufficient hearing loss to be considered a ratable disability.  See 38 C.F.R. § 3.385.  But he entered service with a 
pre-existing right ear hearing loss disability, so the presumption of soundness does not apply to this ear.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Hence, the issues are whether his pre-existing right ear hearing loss disability was aggravated by his service beyond its natural progression, including as a result of any noise exposure he had in service, and whether his left ear hearing loss disability is related to that noise exposure during his service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  


Five different VA examination reports attempted to address these issues.  A December 2008 report notes that a medical opinion could not be provided without resort to speculation.  A separate December 2008 audiological evaluation report also notes that an opinion concerning the etiology of the Veteran's hearing loss cannot be provided without resort to speculation.  The audiologist then stated that the Veteran's tinnitus is not related to service but is secondary to his hearing loss.  A January 2009 opinion found that "there [wa]s not enough information to reveal significant damage."  Thus, none of these reports answers the necessary questions that are required to adjudicate these claims.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that service connection may not be based on resort to speculation or remote possibility).

Two medical opinions were obtained in March 2009, both of which are also problematic.  The first opinion indicates the Veteran needed to be evaluated by an otolaryngologist or a neurologist to determine the nature and etiology of his vertigo.  However, this was never done.  The second opinion incorrectly states the hearing loss in both ears pre-existed service (so not just in the right ear), before commenting that there was no aggravation in service.  The joint motion rejected this opinion in its entirety, including as it concerns the right ear, since the Veteran's left ear hearing loss did not pre-exist his service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

The Board therefore finds that the Veteran should be provided another VA compensation examination for further medical comment on these determinative issues of whether his pre-existing right ear hearing loss was aggravated by noise exposure during his service, and whether his left ear hearing loss is related to any in-service noise exposure.  The examiner should also comment on the etiology of the Veteran's tinnitus.  In doing so, the examiner must consider the Veteran's history of noise exposure both during and since service, including his statements during the evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

A VA examination by either an otolaryngologist or a neurologist is additionally needed to determine the exact nature and etiology of the Veteran's vertigo.  In particular, the examiner should indicate whether the Veteran's vertigo is related to his military service - including secondarily if proximately due to, the result of, or aggravated by a service-connected disability - if it is first determined the hearing loss and/or tinnitus are service connected.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

B.  Service Connection for a Psychiatric Disorder, Including Depression and PTSD

The joint motion vacated the Board's denial of service connection for a psychiatric disorder, including PTSD, because the Board had failed to adjudicate the claim for service connection for a psychiatric disorder other than PTSD - namely, depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  The joint motion pointed out that the Veteran was never afforded a VA examination to determine whether his psychiatric disorder, other than PTSD, is related to his military service.  Therefore, he should be scheduled for a VA examination to comply with the Court-granted joint motion.

The claim for service connection for PTSD was denied on the basis that the Veteran does not have the requisite diagnosis.  This, of course, is the most essential element of a PTSD claim.  See 38 C.F.R. § 3.304(f) (requiring a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor).  Various clinicians that had examined the Veteran had declined to make this PTSD diagnosis.  This may change, however, when he is reexamined to determine whether he has a psychiatric disorder of another sort as a result of his military service, also recognizing that a PTSD screening in June 2006 was positive.  So it is still possible to establish his entitlement to service connection for PTSD.

But even if the evidence changes in his favor and supports concluding he has PTSD, there still has to be confirmation of a traumatic event, i.e., stressor, during his military service to support this PTSD diagnosis and its purported relationship with his military service.  See 38 C.F.R. § 3.304(f).  And since the evidence does not show that he engaged in combat during service, his lay testimony, alone, generally is insufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances.  Notably, VA has recently amended its rules for adjudicating disability compensation claims for PTSD, in new subpart (f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).


Due to these changes in the governing PTSD regulation, a VA examination and opinion concerning this claim could prove essential to determining the outcome of this claim, especially since it is no longer necessary for the Veteran's alleged stressors to be confirmed prior to assessment by a VA psychiatric examiner of whether there is consequent PTSD.  See 38 C.F.R. § 3.304(f)(3).  

C.  Service Connection for IBS and a Sleep Disorder

The Veteran also claims that he suffers from IBS and a sleep disorder as a result of his psychiatric disorder.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  These claims, therefore, are inextricably intertwined.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  This ultimately means that the claims for service connection for IBS and a sleep disorder cannot be decided until it is first determined whether service connection is warranted for a psychiatric disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are inextricably intertwined when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision on the other).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Holland v. Brown, 6 Vet. App. 443, 446 (1994); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are intimately connected, the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together).

To assist in adjudicating these claims, however, a medical nexus opinion is needed to determine whether the Veteran's IBS and sleep disorder are proximately due to, the result of, or chronically aggravated by his psychiatric disorder (assuming first that his psychiatric disorder is linked to his military service, and therefore service connected).  Supporting medical evidence usually is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

D.  Entitlement to an Initial Compensable Rating for Porphyria Cutanea Tarda

The Veteran is requesting a higher (i.e., compensable) rating for this skin condition.  This condition was examined for VA compensation purposes in February 2009.  Unfortunately, that examination is inadequate for rating purposes because the examiner never commented on the possible disfigurement of the Veteran's face.  This is significant because Diagnostic Code 7800 provides criteria for evaluating disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  In particular, a compensable (10 percent) rating is assigned for disfigurement of the head, face, or neck with one characteristic of disfigurement.

The eight characteristics of disfigurement are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

Therefore, the Veteran should be provided another VA examination to reassess the severity of this skin condition, including any disfigurement involving his head, face, and neck, with findings reported in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).


Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  The claims file, including a complete copy of this remand, must be made available for review and consideration of his pertinent medical and other history.  Based on the results of the audiological evaluation, a comprehensive review of the claims file, and an interview with the Veteran, the examiner is asked to provide an opinion responding to the following questions:

(a)	What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's pre-existing right ear hearing loss was chronically aggravated beyond its natural progression during or by his military service from April 1968 to November 1969?

(b)	Conversely, what is the likelihood (very likely, as likely as not, or unlikely) that any current left ear hearing loss, since it did not pre-exist his service, is related to his service?

(c) Additionally, what is the likelihood (very likely, as likely as not, or unlikely) that his tinnitus is related to his military service?

*He believes the pre-existing hearing loss in his right ear was aggravated by his military service, beyond its natural progression, by the amount of noise exposure he had in service, and that this noise exposure additionally caused his left ear hearing loss and tinnitus.  So the examiner should consider this possible source of disability.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making these important determinations, review the claims file for the pertinent medical and other history, including any noise exposure prior to, during or in the many years since service.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable.

The examiner should make every effort to comment on the etiology of these claimed conditions and especially in terms of whether they are attributable to the Veteran's military service.  If an opinion on this determinative issue of causation still is not possible without resorting to speculation, there has to be indication in the file as to whether a more definitive opinion would be possible with more procurable or assembled data, whether there are multiple possible etiologies with none more prevalent than another, or whether additional research into the subject matter area would provide the additional information needed.  In other words, if the examiner cannot provide these requested opinions, there has to be explanation of why this is not possible or feasible, not merely a conclusory statement.


2.  A VA examination by either an otolaryngologist or a neurologist is also needed to determine the nature and etiology of the Veteran's vertigo.  And the claims file, including a complete copy of this remand, must be made available for review and consideration of his pertinent medical and other history.  Based on a comprehensive review of the claims file, an interview with the Veteran, and a physical examination (including any diagnostic testing or evaluation deemed necessary), the examiner is asked to respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's vertigo is directly related to his military service?

(b) Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) the Veteran's vertigo is secondary to a service-connected disability, meaning proximately due to, the result of, or chronically (meaning permanently) aggravated by a service-connected disability?*

*The Veteran is attributing his vertigo to his bilateral hearing loss and/or tinnitus, so to link his vertigo to his military service by way of this secondary cause-and-effect correlation, it necessarily first has to be determined that his bilateral hearing loss and tinnitus are related to his military service, i.e., that they are service-connected disabilities.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  As well, schedule a VA mental status examination to determine the nature and etiology of any psychiatric disorders show to be present.  The claims file and a copy of this remand must be provided to the examiner for review and consideration.  

The examiner is asked to determine whether the Veteran has PTSD according to the DSM-IV criteria and, if so, whether it is a consequence of the stressors he experienced while serving in Vietnam.

The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric conditions.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis.

If a psychiatric disorder other than PTSD is diagnosed, such as depression, the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) that the disorder is related to the Veteran's military service.  In doing so, the examiner should comment on the Veteran's history, as recounted in the claims file.  

Regardless of the diagnosis, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran suffers from a sleep disorder that is secondary to the psychiatric disorder(s) found to be present, meaning proximately due to, the result of, or aggravated by a psychiatric disorder; or, in the alternative, the examiner should indicate whether the Veteran's difficulty sleeping is instead a symptom of his psychiatric disorder(s).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  A VA examination and opinion also are needed to determine the etiology of the Veteran's IBS, and in particular the likelihood (very likely, as likely as not, or unlikely) it is secondary to a psychiatric disorder, meaning proximately due to, the result of, or aggravated by a psychiatric disorder, assuming it is first determined that a psychiatric is related to the Veteran's military service or dates back to his military service (i.e., itself service connected).  

This examination also should include any necessary diagnostic testing or evaluation.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Schedule a VA dermatology examination to reassess the severity of the Veteran's skin condition - porphyria cutanea tarda, preferably during an "active" stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Ask the examiner to provide specific findings as to the percentage of the Veteran's entire body affected by the disorder, as well as the percentage of the exposed areas of his body.  The examiner should also state whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of such therapy during a 12-month period.  

The examiner should also comment on whether the Veteran's skin condition involves his head, face, or neck, and if so, whether any of the following characteristics are present:  (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

It is imperative that the claims file be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand.

6.  Then readjudicate these remaining claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


